UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4091



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN BENDER DAVIS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00275-JAB)


Submitted:   October 17, 2007             Decided:   October 30, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Williams S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Michael Augustus DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Bender Davis, Jr. appeals his sentence to 200 months

in prison and four years of supervised release after pleading

guilty to possession with intent to distribute 6.3 grams of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) (2000), and

possession of a firearm after three prior convictions for a violent

felony    or    serious    drug      offense,     in    violation   of     18   U.S.C.

§§ 922(g)(1), 924(e) (2000).            Davis’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting,

in his opinion, there are no meritorious grounds for appeal but

raising   the     issue   of   whether      the    district     court    imposed    an

unreasonable term of imprisonment.                     Davis has filed a pro se

supplemental brief raising the additional issue of whether the

district court violated Fed. R. Crim. P. 11(b)(3) by accepting his

guilty plea without adequately ensuring that a factual basis

existed for the plea.          The Government has not filed an answering

brief.    Finding no reversible error, we affirm.

               Since   Davis   did    not   move   in     the   district    court   to

withdraw his guilty plea, we review his challenge to the adequacy

of the Rule 11 hearing for plain error.                         See United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                     Davis contends

that the district court should have established the factual basis

through colloquy with him rather than relying on the written

factual basis filed by the Government and accepted by Davis at his


                                        - 2 -
guilty plea hearing.   This argument is without merit.       “Rule 11

does not require the judge to establish through colloquy that a

factual basis exists for the plea.       The court may conclude that a

factual basis exists from anything that appears on the record.”

United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991)

(citations omitted). We have reviewed the record and find no plain

error in the district court’s acceptance of Davis’s guilty plea.

          Davis next questions whether his sentence is reasonable.

We will affirm a sentence imposed by the district court if it is

within the statutorily prescribed range and reasonable.         United

States v. Hughes, 401 F.3d 540 (4th Cir. 2005).     An error of law or

fact can render a sentence unreasonable.       United States v. Green,

436 F.3d 449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

We review a district court’s factual findings for clear error and

its legal conclusions de novo.    United States v. Hampton, 441 F.3d

284, 287 (4th Cir. 2006).   Issues not raised in the district court

are reviewed for plain error.    Hughes, 401 F.3d at 547.

          When sentencing a defendant, the district court must:

(1) properly calculate the guideline range; (2) determine whether

a sentence within that range serves the factors under 18 U.S.C.

§ 3553(a) (2000); (3) implement mandatory statutory limitations;

and (4) explain its reasons for selecting the sentence, especially

a sentence outside the range.       Green, 436 F.3d at 455-56.       A

sentence within the properly calculated advisory guideline range is


                                 - 3 -
presumptively reasonable.          Id. at 457; see Rita v. United States,

127 S. Ct. 2456, 2467-68 (2007) (upholding this court’s presumption

of reasonableness).        This presumption can only be rebutted by a

showing that the sentence is unreasonable when measured against the

§ 3553(a) factors.     United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006), cert. denied, 127 S. Ct. 3044 (2007).

           We have reviewed the record and conclude that Davis’s

sentence is reasonable. Because Davis qualified as an armed career

criminal, his offense level was thirty-four, and his mandatory

minimum sentence was 180 months.              See 18 U.S.C. § 924(e); U.S.

Sentencing Guidelines Manual § 4B1.4(b)(3)(A) (2005).                      With a

criminal history category of VI, Davis’s advisory guideline range

was 188 to 235 months.          Noting that there did not appear to be any

sentencing   factors      not    already   taken   into   consideration,      the

probation officer recommended a sentence in the middle of the

advisory guideline range.          Davis did not object to the presentence

report or the district court’s calculations.

           At his sentencing hearing, Davis noted that his mother,

who had custody of two of his children, was disabled from having

suffered a stroke and could not be at the hearing.               However, she

sent a letter to the district court informing the court that his

children   were   doing    very     well   and   requesting   that   the    court

recommend Davis for placement at a prison facility close to his

residence so that he could still play some part in his children’s


                                      - 4 -
lives.    The district court granted this request.   Davis further

requested, given the length of the advisory guideline sentence,

that the district court consider sentencing him at the statutory

minimum sentence of 180 months or at the low end of his advisory

guideline range.   The district court sentenced Davis in the lower

one-third of his range to 200 months in prison.

           On appeal, Davis contends his sentence is unreasonable

because it is more than the minimum sentence required.   He further

suggests the district court failed to consider that his mother is

disabled and she needs Davis at home to care for her rather than

serving a lengthy prison sentence. However, the district court was

statutorily required to sentence Davis to at least 180 months, and

the record does not reflect any request for Davis to take care of

his mother.   In sentencing Davis to 200 months, the district court

considered Davis’s arguments, the presentence report, and the

statutory sentencing factors, and the court reasonably determined

a sentence within the advisory guideline range was appropriate.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.   This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                - 5 -
counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 6 -